        Case 2:20-cv-02341-APG-BNW Document 35
                                            33 Filed 03/19/21
                                                     03/17/21 Page 1 of 2



1    THE ALLISON LAW FIRM CHTD.
     Noah G. Allison (#6202)
2    Michelle L. Allison (#7110)
3    3191 East Warm Springs Road
     Las Vegas, Nevada 89120-3147
4    Tel    (702) 933-4444
     Fax    (702) 933-4445
5    noah@allisonnevada.com
     michelle@allisonnevada.com
6    Attorneys for Fisk Electric Company
7

8                            IN THE UNITED STATES DISTRICT COURT

9                                          DISTRICT OF NEVADA

10      FISK ELECTRIC COMPANY, a Texas                      Case No.: 2:20-CV-02341
        corporation,
11
               Plaintiff/Counterdefendant,                  STIPULATION AND [PROPOSED] ORDER
12                                                          TO CONTINUE RULE 26(f) CONFERENCE
        v.
13
        ARCHER WESTERN CONTRACTORS,
14      LLC, a Delaware limited liability company;
        and DOES 1 through 50, inclusive,
15
               Defendant/Counterclaim Plaintiff,
16
        v.
17
        SAFECO INSURANCE COMPANY OF
18      AMERICA,

19           Counterclaim Defendant.
        ARCHER WESTERN CONTRACTORS,
20      LLC,

21             Third-Party Plaintiff,

22      v.

23      GALLAGHER-KAISER CORP.;
        ARCH INSURANCE COMPANY;
24      HEINAMAN CONTRACT GLAZING, INC.;
        SURETEC INSURANCE COMPANY;
25      THE ERECTION COMPANY, INC.;
        TRAVELERS CASUALTY AND SURETY
26      COMPANY OF AMERICA,

27             Third-Party Defendants.

28


                                                   Page 1 of 2
         Case 2:20-cv-02341-APG-BNW Document 35
                                             33 Filed 03/19/21
                                                      03/17/21 Page 2 of 2



1           The parties have agreed to continue the Rule 26(f) Conference to be held within 14 days after the

2    appearance of all parties or within 31 days after all parties have been served whichever come first.

3
      DATED this 17th day of March, 2021                        DATED this 16th day of March, 2021
4     The Allison Law Firm Chtd.                                Law Office of Hayes & Welsh
5

6     By:___/s/ Noah G. Allison____                             By: __/s/Martin L. Welsh________________
         Noah G. Allison, Esq. (#6202)                              Martin L. Welsh, Esq. (#8720)
7        Michelle L. Allison, Esq. (#7110)                          199 N. Arroyo Grande Blvd., #200
         3191 East Warm Springs Road                                Henderson, NV 89074
8        Las Vegas, Nevada 89120-3147
9        Attorneys for Fisk Electric Company                        and

10                                                                  Larry W. Caudle, Jr. Admitted Pro Hac
                                                                    Vice
11                                                                  Jonathan J. Straw, Admitted Pro Hac Vice
                                                                    Kraftson Caudle
12
                                                                    1600 Tysons Blvd., Suite 250
13                                                                  McLean Virginia 22102

14                                                                  Attorneys for Archer Western Contractors,
                                                                    LLC
15

16
                                                       ORDER
17
              IT IS SO ORDERED.
18   Before the Court is the parties' stipulation to postpone the Rule 26(f) conference. ECF No. 33. Under
     the Local Rules, “[a] motion or stipulation to extend time must UNITED     STATES
                                                                         state the reasonsMAGISTRATE
                                                                                            for the extensionJUDGE
19   requested.” LR IA 6-1(a). Here, the parties offer no reason for the requested extension. Therefore, IT
     IS ORDERED that the parties' stipulation      is DENIEDOF
                                            CERTIFICATE        without  prejudice. The parties may re-file their
                                                                  SERVICE
20
     stipulation if it conforms with the Local Rules.
     The undersigned, an employee of The Allison Law Firm Chtd., hereby certifies that on the 17th day of
21
     Further, the Court notes that pursuant to ECF No. 7 the parties' proposed DPSO is due on April 2,
     March, 2021, I served a copy of the foregoing document, STIPULATION AND [PROPOSED]
22   2021. The proposed DPSO cannot be filed until after the Rule 26(f) conference. Therefore, if the
     parties elect
     ORDER      TOtoCONTINUE
                       renew their stipulation
                                    RULE 26(f) to postpone the Rule to
                                                  CONFERENCE         26(f) conference,
                                                                       all parties       they must
                                                                                   registered       offer
                                                                                              via the     a date by
                                                                                                      Court’s
23
     which the conference will occur, show good cause for the extension, and include a request to postpone
     electronic  filing
     the filing of      system (CM/ECF).
                    the proposed DPSO.
24
                                                        IT IS SO ORDERED
25                                                     DATED: 11:27 am, March 19, 2021
26                                          ___/s/ Nita MacFawn___________________
                                            An employee of THE ALLISON LAW FIRM CHTD.
27
                                                       BRENDA WEKSLER
28                                                     UNITED STATES MAGISTRATE JUDGE


                                                      Page 2 of 2
